Gantt, P. J.
— At the October term, 1895, of the St. Louis Criminal Court, defendant was indicted for murder in the first degree. He was arraigned and entered a plea of not guilty. ■ The cause was transferred to division number two, and trial was had on the twenty-seventh day of January, 1896, which resulted in a verdict of guilty of murder in the second degree, and his punishment fixed at fifty years in the penitentiary. A motion for a new trial was filed by the defendant, and .after being heard and considered by the court was sustained. The cause was thereupon transferred to division number one, and on July 2, 1896, the second trial was had, which resulted in a verdict of guilty of murder in the second degree, and defendant’s punishment was assessed at twenty years in the penitentiary. Defendant again filed his motion for a new trial, which was overruled. Motion in arrest of judgment was also filed and overruled, and an appeal was then taken by the defendant to this court.
*267No leave was given defendant to file a bill of exceptions and none has been filed. There is no error whatever in the record proper and the judgment is affirmed.
Sherwood and Burgess, JJ. concur.